*447OPINION
MORRISON, Judge.
The offense is felony theft; the punishment, two (2) years.
Appellant and his attorney executed a waiver of a trial by jury and joined in a stipulation in which he agreed that on the day charged in the indictment, appellant stole an automobile of the value of over fifty dollars from the possession of John Ray Johnson without his consent and with the intent to deprive the owner of the value thereof and with intent to appropriate the same. Such was a sufficient compliance with the terms of Art. 1.15, Vernon’s Ann.C.C.P. See Smith v. State, Tex.Cr.App., 416 S.W.2d 425 and Fierro v. State, Tex.Cr.App., 437 S.W.2d 833.
After fully being admonished, the appellant entered his plea of guilty. The court ascertained from appellant that he was running from the police at the time he wrecked the stolen automobile and one with which he collided, and declined to grant probation.
The judgment is affirmed.